Exhibit 10.6 Severance Agreement and General Release This Severance Agreement and General Release (the “Agreement”) dated December 22, 2014 is made and entered into by Leonard Crane (the “Executive”) and American Water Works Service Company, Inc. (“American Water” or the “Company”). As used herein any reference to the “Company” shall mean American Water Works Company, Inc., American Water Works Service Company, Inc., and all of their respective divisions, parents, subsidiaries, affiliates or related companies, their past, present and future officers, directors, shareholders, benefit plans, insurers, attorneys, legal representatives, employees and agents and all of their respective heirs, executors, administrators, successors and assigns, or any other persons and/or entities through which American Water has acted with respect to the Executive.
